ORDER

PER CURIAM.
Robert Wayne Smith, Jr. appeals the juvenile court’s judgment terminating his parental rights to his daughter, K.J.K. The trial court found that statutory grounds for termination exist and that termination is in the best interest of the child. We find no error and affirm.
*44No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles' of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).